Citation Nr: 0815306	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disorder.  

2.  Entitlement to service connection for left ankle 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability.   

2.  The veteran does not have a left ankle disability.  

3.  A right knee disorder did not have onset during the 
veteran's active service, right knee arthritis did not 
manifest within one year of separation from active service, 
and a right knee disorder is not otherwise etiologically 
related to the veteran's active service.  

4.  A left knee disorder did not have onset during the 
veteran's active service, left knee arthritis did not 
manifest within one year of separation from active service, 
and a left knee disorder is not otherwise etiologically 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).  

4.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

At the outset, the Board notes that the service medical 
records in this case are limited, consisting only of a report 
of separation medical examination conducted in June 1956.  A 
September 2003 response from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records were lost or destroyed in a fire.  The Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection of 
such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  As explained in the "Duties to notify and 
assist" section, below, the veteran was asked to provide 
alternative evidence to substantiate his claims and the RO 
obtained morning reports for dates the veteran alleges to 
have been injured during service.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

The veteran contends that he suffers from knee and ankle 
disabilities as the result of injuries sustained from 
parachute jumps during service.  

Although most of the veteran's service medical records are 
not available, a report of separation examination from June 
1956 is of record.  That report makes no mention of injuries 
to or disorders of the veteran's knees or ankles during 
service.  The report contains a normal clinical evaluation of 
the veteran's lower extremities, his feet, and his spine and 
musculoskeltal system.  

This separation medical examination report is evidence 
against the veteran's claims because it tends to show that he 
had no residuals of any knee or ankle injuries, if any such 
injuries even occurred, at the time of his separation from 
service.  

Also of record is a log of the veteran's parachute jumps 
during service.  An entry from July 1952 has a remark of 
"Tree Landing".  There is no report of injury.  The Board 
does not find this entry to be probative on the issue of 
whether the veteran injured his ankles or knees but only 
probative of what the entry states, that there was a tree 
landing.  

A report of contact, dated in September 2003, indicates that 
the veteran could not specify any particular period that the 
RO could request morning reports to substantiate his claim.  
However, the veteran agreed that a 3 month period one year 
prior to separation from service would be appropriate.  VA 
obtained those morning reports.  They contain no mention of 
the veteran.  

Given the limited time frame covered by the reports, and the 
veteran's inability to remember dates of injuries, the Board 
assigns only minimal weight to these morning reports.  
However, to that extent, the morning reports are evidence 
against the veteran's claims.  

San Jacinto Methodist Hospital records provide the earliest 
evidence involving any of the claimed disabilities.  These 
records document left knee arthroplasty in November 1996.  
The records also indicate that the veteran had left knee 
arthritis, that his left knee pain began in 1993, and that he 
was status post left knee arthroscopy from May 1993.  
Physical examination shows that the veteran was five foot six 
inches tall and weighed 260 pounds at the time of the 1996 
arthroplasty.  There is no mention of right knee pain or 
ankle pain or injuries.  Nor is there any attribution of his 
left knee arthritis to service, including no mention of his 
parachute jumps.  

Significantly, in 1996, the veteran denied any previous 
significant knee trauma, providing evidence against his own 
claim and undermining his overall credibility.   

In May 1994, the veteran filed a VA FORM 21-526, VETERAN'S 
APPLICATION FOR COMPENSATION OR PENSION in which he claimed 
to be totally disabled.  Under a heading titled NATURE AND 
HISTORY OF DISABILITIES, he reported that he had a stroke in 
April 1994 and left knee surgery in May 1993.  He also 
entered "N/A" in response to a question as to whether the 
disability occurred during service.  

This is evidence against his claim because it tends to show 
that prior to the current claim the veteran had no disorder 
of the right knee or ankles and did not then believe that his 
left knee surgery was the result of injury during service, 
providing more evidence against his own claims.  

The first mention of a right knee disorder is found in a 
December 2002 VA outpatient treatment record reporting that 
the veteran sought treatment following a recent fall during 
which he landed on his right arm and knee.  

In April 2006, the veteran underwent a VA examination of his 
knees and ankles.  That examiner indicated that the RO failed 
to provide the examiner with the veteran's claims file.  VA 
medical examinations are inadequate if the examiner does not 
take into account the medical history of the claimant.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, 
the mere absence of the ministerial act of reviewing the 
claims file does not render the examination totally 
inadequate.  

In this case, the examiner recounted the relevant medical 
history as provided by the veteran.  This history corresponds 
to that contained in the claims file.  Whether the history 
was provided by the claims file or the veteran makes no 
difference so long, as in this case, the history is accurate.  
Moreover, the examiner indicated that he had reviewed the 
veteran's parachute jump record, evidently provided to the 
examiner by the veteran.  

For these reasons the Board finds the examination and opinion 
rendered by the examiner to be adequate.  

After physical examination and x-rays of the veteran's knees 
and ankles, the examiner indicated that the veteran has 
arthritis of both knees.  In offering an etiological opinion, 
the examiner stated that the veteran's current knee arthritis 
was simply age induced osteoarthritis.  He also reported that 
the veteran had a normal left and a normal right ankle.  The 
examiner attributed the veteran's ankle pain to his 
substantial bodyweight.  He opined that his ankle pain and 
his knee disorders were not related to service; basing that 
opinion on physical findings and lack of any mention of an 
injury in the veteran's jump log.  

Because the examiner's opinion was based on physical 
examination, a review of an accurate medical history, and is 
supported by logical reasoning, the Board affords the opinion 
considerable probative value.  This is more evidence that the 
any current knee disorder did not have onset during the 
veteran's service and is unrelated to his active service many 
years ago.  

The only evidence favorable to the veteran's claims is his 
own report of pain during service and his opinion that his 
current pain is related to service.  However, the record is 
absent for any evidence of treatment for his left knee until 
1993, some thirty-seven  years after separation from service.  
The earliest report of symptoms of his right knee are from 
2002, some forty-six years after separation from service, and 
then, as a result of recent trauma to his knee.  Hence, even 
if the Board were to assume that the veteran had knee pain 
during service, this long period of time without report of 
treatment is strong evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With respect to his opinion that his knee arthritis is 
related to service, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Examples of the kind of quasi-medical questions that a 
layperson is competent to address are found in Barr v 
Nicholson, 21 Vet. App. 303 (2007) (diagnosis of varicose 
veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(diagnosis of flat feet).  An example of the kind of medical 
question that a layperson is not competent to address is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(bronchial asthma).  Whether the veteran's current arthritis 
is related to pain that he now remembers experiencing during 
service clearly falls into the latter category of questions 
to which lay testimony is not competent.  As such, the 
veteran's statements in this regard are not competent 
evidence.

Hence, all competent evidence of record demonstrates that the 
veteran's current left and right knee disorders did not have 
onset during his service and are not etiologically related to 
his service.  Hence, his claims for service connection for 
these disorders must be denied.  

All competent evidence of record demonstrates that the 
veteran does not have a right or left ankle disability.  As 
to the veteran's ankle pain, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The only medical evidence addressing 
his ankles, the April 2006 examination, indicates that he 
does not have a right or left ankle disability for VA 
purposes.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a current right or left 
ankle disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As all 
competent evidence of record shows that the veteran has no 
right or left ankle disability, service connection for these 
claimed disabilities must be denied.  

In sum, all evidence of record is against granting the 
veteran's claims on appeal Hence his claims must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the veteran was not provided with VCAA 
compliant notice as to either the rating criteria or 
effective date provisions that are pertinent to his claims.  
However, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed 
conditions.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2003.  That letter fully 
addressed all four notice elements, with respect to all but 
assignment of disability ratings and effective dates, and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

Furthermore, that letter informed the veteran that most of 
his service medical records were unavailable and asked him to 
submit other types of evidence to substitute for his service 
medical records, including copies of documents relating to 
his disability during service, statements from military 
medical personnel, persons who knew the veteran during 
service and were aware of the claimed conditions, local 
accident or police reports, employment physical examination 
reports, post service medical evidence, insurance examination 
reports, and pharmacy prescription records.  

The Board finds that, other than the harmless error described 
above, VA has satisfied the VCAA duty to notify and the 
heightened duty to notify applicable to claims where service 
medical records have been lost or destroyed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records of treatment from the San Jacinto Methodist 
Hospital.  A VA medical examination was afforded the veteran 
in April 2006.  

Of record is a letter dated in March 1994 from the Social 
Security Administration (SSA) informing the veteran that he 
was entitled to disability benefits beginning in January 
1993.  The letter does not specify the disability.  No other 
evidence from the SSA is of record.  

VA has a duty to assist the claimant in obtaining relevant 
records that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, including 
records held by Federal departments and agencies.  38 
U.S.C.A.  § 5103A(b) (emphasis added).  Here, the veteran was 
provided with sufficient notice to identify relevant records.  
He did not indicate that any records held by the SSA were 
relevant to his appeal.  

Indeed, the San Jacinto Methodist Hospital records indicate 
that the veteran first had knee symptoms in 1993 but also had 
a history of hypertension, congestive heart failure and was 
post cerebrovascular accident from 1991.  Given that the 
veteran suffered a stroke in 1991 and was granted SSA 
disability benefits in 1992, but reported no knee problems 
until 1993, those benefits are likely tied to his stroke.  VA 
has no duty to request such records.  The duty to assist is 
not a one way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000).  If the veteran does not identify records as 
relevant, regardless of who holds those records, it is not 
VA's duty to assume that records held by the SSA are 
relevant.  The duty to assist does not require VA to waste 
resources in searching for records that may possibly have 
some relevance to a claim, particularly where even the 
veteran does not indicate any relevance and evidence of 
record indicates that the records are not relevant.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to 
assist is not a license for a fishing expedition to determine 
if there might be some unspecified information which could 
possibly support a claim).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


